EXHIBIT 10.37 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of April 13, 2009, by and among SinoHub, Inc., a Delaware corporation (the “Company”), and those holders of common stock, $.001 par value, of the Company (“Common Stock”) that have executed signature pages hereto (each a “Stockholder” and collectively, the “Stockholders”) on or after the date hereof. WHEREAS, SinoHub International, Inc., f/k/a SinoHub, Inc., a Delaware corporation (“Old SinoHub”), and the Stockholders are parties to certain stock purchase agreements which are listed on Schedule 1 attached hereto (the “Purchase Agreements”) pursuant to which the Stockholders (or their assignors) purchased shares of Series A Preferred Stock (“Series A Preferred”), Series B Preferred Stock (“Series B Preferred”) and Series C Preferred Stock (“Series C Preferred” and collectively with the Series A Preferred and Series B Preferred, the “Preferred Stock”) of Old SinoHub; and WHEREAS, the Purchase Agreements provided for, among other things, certain registration rights with respect to the shares of Old SinoHub common stock issuable upon conversion of the Preferred Stock; WHEREAS, pursuant to the provisions of a certain Agreement and Plan of Merger by and among the Company, SinoHub Acquisition Corp., Old SinoHub and Steven L. White, the then-principal stockholder of the Company dated May 12, 2008 (the “Merger Agreement”), the Preferred Stock was convertedinto shares of Common Stock of the Company(the “Shares”); WHEREAS, on September 10, 2008, the Company entered into a Registration Rights Agreement with certain investors identified therein (the “September 2008 Registration Rights Agreement”); WHEREAS, as a condition to the transactions consummated in connection with the September 2008 Registration Rights Agreement, the Stockholders waived their registration rights under the Purchase Agreements; WHEREAS, the Company and the Stockholders desire to enter into this Agreement to, among other things, amend the Purchase Agreements to clarify the registration rights of the Stockholders following the consummation of the transactions contemplated by the Merger Agreement and the execution of the September 2008 Registration Rights Agreement; and WHEREAS, each of the Purchase Agreements may be amended by an agreement duly executed by the Company and the holders of a majority of the “Registrable Securities” under such Purchase Agreement, as such term is defined in each of the respective Purchase Agreements. NOW THEREFORE, in consideration of the premises and the mutual agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.
